DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to applicant’s communication filed on 12/16/2021.
Claim Rejections - 35 USC § 103
Claims 1, 3 -6, 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Bean et al (US 2007/0002915) in combination with Watanabe (2020/0287087)
With respect to claim 1, Bean et al teach a semiconductor device, comprising :a first semiconductor structure; a second semiconductor structure; and a light-emitting structure “9”located between the first semiconductor structure and the second semiconductor structure”16”, and including a multiple quantum well structure “ “9” containing aluminum and a plurality of semiconductor stacks”10,11,12,13,14,” wherein each of the semiconductor stacks is stacked by a well layer “11,13”and a barrier layer”10,12,14”, and in each semiconductor stack, the well layer has a thickness inherently larger than a thickness of the barrier layer(fig.1 and par 0026, 0034, table 1). Bean et al teach the semiconductor device, wherein the barrier layer and the well layer are lattice-mismatched because both of them formed of AlGaInAs (see fig.1 and related description).
With respect to claim 1 Bean et al do not teach wherein the well layer has a first Al content percentage, and the barrier layer has a second Al content percentage larger than the first Al content percentage: wherein a ratio of the second Al content percentage to the first Al content percentage is
larger than or equal to 2.
With respect to claim 3, Bean et al teach the semiconductor device, wherein the multiple quantum well structure comprises AlGalInA (see fig.1 and related description).
With respect to claim 4, Bean et al teach the semiconductor device, wherein the barrier layer comprises Alx1GayiIn1- x1-y1As, in which 0<1-xl-y1< 0.53.( par 0034, table 1) see indium is 0.42
With respect to claim 5, Bean et al teach the semiconductor device, wherein the well layer comprises Alx2Gay2Ini-x2- y2As, in which 1>1-x2-y2>0.53.(para 0034, table1)see indium content 0.71.
With respect to claim 6,Bean et al teach the semiconductor device, wherein a ratio of the thickness of the well layer to the thickness of the barrier layer is larger than or equal to 1.5(see para  0026)
With respect to claim 7, Bean et al do not teach  the semiconductor device, wherein the well layer has a first Al content percentage, and the barrier layer has a second Al content percentage larger than the first Al content percentage.
With respect to claim 8,Bean et al do not teach   the semiconductor device, wherein a ratio of the second Al content percentage to the first Al content percentage is larger than or equal to 2.
With respect to claim 9, Bean et al do not teach the semiconductor device, wherein a ratio of the second Al content percentage to the first Al content percentage is less than or equal to 3.5.
With respect to claim 10, Bean et al do not teach the semiconductor device, wherein the first Al content percentage is in a range of 30% to 35%.
With respect to claim 11, Bean et al do not teach the semiconductor device of claim 7, wherein 
the second Al content percentage is in a range of 70% to 95%.
With respect to claims 1, 7-11 Watanabe teach the aluminum composition ratio of barrier layer to well layer. Watanabe teach  when the light emitting layer 40 has a single-layered structure of AlGaN, the Al composition ratio a of the light emitting layer 40 may be set to fall within the range 0.17≤a≤0.55 such that the center emission wavelength becomes 270 nm or greater and 330 nm or smaller. Or, when the light emitting layer 40 is configured as a multiple quantum well structure including the well layers 41 and the barrier layers 42, the Al composition ratio w of the well layers 41 may be set to fall within the 
It would have been obvious to one of ordinary skill in the art to modify the invention of Bean et al by teaching of Watanabe to have aluminum composition ratio of barrier layer to well layer in the range of 2 to 3.5 because such ratio would result efficient light emitting structures.
           With respect to claim 12, Bean et al teach the semiconductor device, wherein the multiple quantum well structure comprises three or more semiconductor stacks(see para 0026).
         With respect to claim 13, Bean et al teach the semiconductor device, wherein the light-emitting structure emits a radiation having a peak wavelength in a range of 800 nm to 3000 nm during an operation(para 0002, para 0004).
          With respect to claim 14, Bean wet al teach the semiconductor device, further comprising a first electrode under the  first semiconductor structure and a second electrode on the second semiconductor structure.(see fig.2 for n-type ohmic contact and p-type ohmic contact)
With respect to claim 15, Bean et al teach the semiconductor device, wherein the second electrode comprises a main electrode and a plurality of extension electrodes connected to the main electrode(see fig.2.
Claims 18-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bi et al (US 11,011,674)
With respect to claim 18, Bi et al ’674  teach a semiconductor device, comprising: a first semiconductor structure”4”; a second semiconductor structure”7”; a first active structure ”9”located between the first semiconductor structure and the second semiconductor structure”7”, and including a first multiple quantum well structure”9”; and a second active structure”7” located between the first semiconductor structure  and the first active structure”4”; wherein the first multiple quantum well structure”4” contains aluminum and comprises a plurality of semiconductor stacks wherein each of the semiconductor stacks is stacked by a well layer and a barrier layer, and in each semiconductor stack, the 
With respect to claim 19. Bi et al’674 teach the semiconductor device, wherein the second active structure comprises a second multiple quantum well structure”7”.(fig.3 and related description)
With respect to claim 20, Bi et al ’674 et al teach the semiconductor device, further comprising an intermediate structure”1” between the first active structure “4”and the second active structure”7”.
With respect to claim 21, Bi et al et al ’674 teach semiconductor device, comprising: a first semiconductor structure; a second semiconductor structure; and a light-emitting structure located between the first semiconductor structure and the second semiconductor structure, and including a multiple quantum well structure, the multiple quantum well structure containing aluminum and three semiconductor stacks, wherein each of the semiconductor stacks is stacked by a well layer and a barrier layer, and in the three semiconductor stacks, the well layer has a thickness larger than a thickness of the barrier layer.
With respect to claim 22, Bi et al’674 inherently  teach the semiconductor device, wherein in one of the three semiconductor stacks, the well layer has a first Al content percentage, and the barrier layer has a second Al content percentage larger than the first Al content percentage. It is essential in LED structures Aluminum content in barrier layer is higher than aluminum content.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Bi et al (US 11,011,674) in combination with Watanabe (2020/0287087).
With respect to claim 23, Bi et al’674 do not teach the semiconductor device, wherein a ratio of the second Al content percentage to the first Al content percentage 1s larger than or equal to 2.
Watanabe ‘087 teach the semiconductor device, wherein a ratio of the second Al content percentage to the first Al content percentage 1s larger than or equal to 2.(see para 0109). It would have been obvious .
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Bean et al in combination with Huang et al (US 9847454)
With respect to claim 16, Bean et al do not teach the semiconductor device, further comprising a reflective structure under the first semiconductor structure.
With respect to claim 17, Bean et al do not teach the semiconductor device, wherein the reflective structure comprises a metal or an alloy.
With respect to claims 16-17, Huang teach reflector layer of ally”70”(see fig.5a-5d). It would have been obvious to one of ordinary skill in the art to modify the invention Bean et al by adding reflector to improve the efficiency light emission.
                                                                     Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVITRI MULPURI whose telephone number is (571)272-1677. The examiner can normally be reached on Mon-Fri from 8am to 4.30Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith, can be reached at telephone number 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SAVITRI MULPURI/
Primary Examiner, Art Unit 2816